Citation Nr: 1639421	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for residuals of colon cancer with metastases to the lung and brain. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to December 1989 and June 2004 and December 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).     

At the July 2016 hearing, the issue of entitlement to service connection for residuals of colon cancer with metastases to the lung and brain was raised.  To the extent not already addressed by the Agency of Original Jurisdiction (AOJ), this matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In written argument and sworn testimony submitted by and on behalf of the Veteran, it has been asserted that the Veteran sustained additional disability warranting compensation under 38 U.S.C.A. § 1151 due to the failure of VA to either timely diagnose him with colon cancer or timely inform him that he actually had this condition or provide proper follow up care. 

Briefly summarizing the pertinent facts, medical records show that on February 11, 2014, the Veteran reported to the emergency room [ER] of a VA medical facility with complaints of left lower quadrant pain and sharp abdominal pain that had begun the previous evening.  He also described pain in his scrotum and a sensation of always feeling the need to defecate.  The Veteran also told a nurse that he had noted some blood in his stool the previous 24 hours, and expressed concern over this because his father had colon cancer.  [This is in contrast to the testimony to the undersigned by the Veteran's wife, who reported that there was no history of colon cancer in the Veteran's family.  See July 21, 2016, Hearing Transcript (T.), Page 44.]   

The physical examination during the February 2014 ER visit revealed a large anal fissure at the 12:00 position with a scant amount of fresh blood.  The digital rectal exam showed no obvious melena or clots anterior to the rectum.  A CT scan revealed findings to include a calculus of the left bladder; multiple nodules in the right lung for which a follow up chest CT scan was recommended; and asymmetric wall thickening of the rectum with mild fat stranding and shotty nodes, with corresponding commentary as follows: 

Possible considerations would include colitis versus neoplasm.  Clinical correlation is suggested.  Consider colonoscopy after acute symptoms have resolved. 

The timelines from the Veteran's February ER 2014 visit reflect that he was not discharged before the results from the CT scan were obtained.  The discharge instructions were for the Veteran to follow up with his primary care physician in the next 7 days.  The assessment at discharge was left ureteral calculus, colitis, and multiple pulmonary nodules.  The Veteran testified that following the February 2014 ER visit-believing that he had only minor medical problems such as hemorrhoids and a kidney infection and not cancer-returned to his job as a wildland firefighter.   

Thereafter, the electronic record reflects that the Veteran was scheduled for a CT scan of the chest on February 25, 2014, but he failed to report for this testing.  It was indicated that the contact information for the Veteran and his next of kin in VA's Computerized Patient Records System (CPRS) was not correct; that the request for the CT scan would be cancelled; and that if the Veteran could be contacted, the CT scan would be scheduled again.  

The Veteran returned to the ER on September 9, 2014, with the reports from this visit noting that after the Veteran had a syncopal event and hit his head while straining to have a bowel movement, his wife told him "that's enough, you are going in [to the hospital]."  At that time, the Veteran reported that he had been experiencing symptoms of gastrointestinal bleeding and abdominal pain for two to three months, and that such symptoms had been relatively constant.  The Veteran indicated that he had not sought treatment for these symptoms previously, but the admitting clinician noted that the record revealed that the Veteran was seen for the same complaints in February 2014 at the same VA facility.  The Veteran also reported that most of his bowel movements were bloody.  A CT scan was performed which revealed findings suggestive of metastatic disease in the colon and a progression of the masses in the lung when compared with the February 2014 CT scan.  Also recorded on the September 9, 2014, ER report was the following:

After CT was completed[,] review of the notes shows that [the Veteran] had nearly identical complaint in February of 2014.  Complaining of left-sided abdominal pain and scrotal pain.  No GI bleeding noted at that time.  [The Veteran] was discharged home with colitis and nephrolithiasis. 

After being told to call the gastroenterology department to arrange for a colonoscopy; advised to establish care with a VA primary care provider at the same VA facility; and informed of the potential diagnoses including malignancy; the Veteran was discharged to his home from the ER with the diagnostic impression of abdominal pain, gastrointestinal bleeding, concern for neoplasm of the colon, and possible metastatic masses in the lung.  

Thereafter, a September 10, 2014, VA Telephone Encounter Note documented a phone call with the Veteran discussing the possibility that he was suffering from a malignancy or other serious condition and the need for him to be treated immediately.  This note indicated that the Veteran agreed to be admitted via the ER as soon as his situation allowed for colonoscopy preparation and other necessary procedures.  He was ultimately admitted that same day.  This note is somewhat in conflict with the testimony presented to the undersigned [and at the January 2015 hearing at the RO before a Decision Review Officer,] wherein it was asserted that the Veteran only came to the hospital when VA, after being unable to contact the him, arranged for a police officer to come to the Veteran's house to notify him of the necessity of undergoing a colonoscopy.  T., Page 29.  [In this regard, the testimony at each hearing was that in recording his contact information, the VA had transposed as few as one of the digits of the Veteran's phone number, thereby preventing communication with him.]  

The Veteran ultimately underwent a colonoscopy on September 11, 2014, which demonstrated a large rectal malignant lesion.  A CT scan of the head on that day also revealed metastatic lesions, and the Veteran has thereafter undergone  treatment, to include radiation therapy, through VA oncology.  

An opinion, based on a review of the electronic record, addressing the Veteran's claim was completed by a VA physician in November 2014.  As to the questions of whether (1) VA was at fault to not diagnose colon cancer during the February 2014 ER visit prior to the "established diagnosis" in September 2014 and (2), whether the lack of a diagnosis in February 2014 resulted in an additional disability or disease, the VA physician set forth as follows:  

Veteran had CT scans on 2/11/2014, 9/11/2014, and 11/10/2014.  All of those showed pulmonary nodules. His PET scan on 10/7/2014 showed enhancing multiple pulmonary nodules.  Although there has not been a tissue diagnosis of pulmonary metastases, the PET scan establishes that the pulmonary nodules are metastatic malignancies.  Radiology has confirmed that the nodules present on 2/11 are in fact the same ones that later enlarged on CT and which enhance on PET Scan. Hence, it is established that the [V]eteran had metastatic rectal cancer as of his initial presentation on 2/11/2014. 

Given that [the] [V]eteran's rectal cancer had pulmonary metastases in 2/2014, no colorectal surgery even at that time would have been curative.  Palliative diverting colostomy was the only (eventual) option once the pulmonary metastases were realized. 

Therefore a lack of an earlier diagnosis after the 2/11/2014 ER visit did NOT result in an additional disability or disease. 

Because there was no additional disability or disease, the first question is moot. 

Following the November 2014 opinion, additional relevant evidence has been obtained.  This includes a December 2014 statement from a VA clinician who has been participating in the Veteran's care indicating that "[o]n review of his records, there is no documentation or evidence of metastatic cancer in the brain on 2/11/2014," as well as a January 2015 statement from another VA physician participating in the Veteran's care:   

[The Veteran] has a history of metastatic rectal  carcinoma with met[astasis] to the lung and brain.  On review of his records[,] there is no evidence that he had brain metastasis when he was seen on 2/11/2014.  By delaying his chemotherapy until September of 2014, and thus allowing for brain met[astasis] to develop[], he has a shorter life expectancy.  The life expectancy of patients with brain met[astasis] would be at least 2 years shorter than patients with metastatic lung cancer without brain met[astasis]. 

Another statement from this VA physician in July 2016 opined that the Veteran "had symptoms that likely were related to rectal carcinoma in late 2013.  Ultimately [the] diagnosis [was] made several months later."  

In addition to the above clinical evidence, and corresponding to testimony to the undersigned that the Veteran had gastrointestinal symptoms prior to 2014 which should have been recognized as precursors of colon cancer (T., Pages 39-42), reports from VA ER treatment on May 7, 2010, for diarrhea, lightheadedness, and abdominal cramping were submitted on behalf of the Veteran at the hearing before the undersigned.  Also submitted at that time were VA prescription records prior to February 2014 for, as asserted on behalf of the Veteran, "stomach infections" that were precursors of colon cancer.  T., Page 41. 

In light of the evidence and testimony set forth above that was not considered in the November 2014 opinion, an addendum opinion should be obtained.  

Finally, given the testimony to the undersigned questioning the lack of clinical records corresponding to the VA prescription lists (T., Page 41) and the fact that the  May 7, 2010, VA ER records referenced above were submitted by the Veteran, and do not appear to be contained in the current record, it is possible that there are VA clinical records relevant to the claim that have not been obtained.  As such, the AOJ will be requested upon remand to ensure that any VA treatment reports not currently of record are associated with the claims file.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, in light of the testimony as to the manner in which the Veteran is typically notified of scheduled VA treatment, particularly CT scans (T., 14-21), the AOJ will also be requested upon remand to obtain documentation of any communication between VA and the Veteran after the February 2014 ER visit, to include any written notice that may have been sent to the Veteran for a CT scan of the chest scheduled for February 25, 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records relating to the Veteran for the period prior to October 2014.  This should include documentation of any communication between VA and the Veteran after the February 2014 ER visit, as well as any written notice that may have been sent to the Veteran for a CT scan of the chest scheduled for February 25, 2014.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, obtain an addendum opinion from the VA physician who completed the November 2014 opinion, or a suitable substitute.  The VA electronic record should be provided to the clinician for review.  After reviewing the electronic record, to include the evidence and testimony received since the November 2014 opinion as set forth above, the clinician should respond to the following: 

(A) Was the failure to diagnose colon cancer prior to September 9, 2014 a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or an event not reasonably foreseeable?  

(B) Was the failure to provide follow-up care after February 11, 2014 and prior to September 9, 2014 a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or an event not reasonably foreseeable?  

(C) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran sustained any additional disability, to include metastasis of cancer to the brain as a result of the failure to diagnose colon cancer on February 11, 2014? 

The reasons for the reviewer's conclusions should be set forth.  

3.  After completion of the above and any other indicated development, the AOJ should readjudicate the claim on appeal.  If this claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






